DETAILED ACTION

The Amendment filed by Applicant on 01/13/2022 is entered.  

The Terminal Disclaimer filed by Applicant on 01/11/2022 is entered.

The IDS filed by Applicant on 01/10/2022 is entered.

Response to Amendment/Terminal Disclaimer
Applicant's amendment and Terminal Disclaimer filed on 01/13/2022 and 01/11/2022, respectively, have been fully considered and they are found persuasive.

The ex parte Quayle filed on 11/24/2021 is withdrawn.

The provision rejection of claim 1-3 on the ground of nonstatutory double patenting as being unpatentable over claim 3-4 of copending Application No. 16/966,328 (reference application) is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 1-3 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is US 2020/0369596, US 2021/0032388 & US 2017/0022323 A1. The polymer compound comprising a polymerizable triptycene derivative as shown by general formula (1) is novel and non-obvious.

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh